Case 1:21-cv-22492-KMW Document 49 Entered on FLSD Docket 08/20/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   NORWEGIAN CRUISE LINE HOLDINGS
   LTD., a Bermuda Company; NCL
   (BAHAMAS) LTD., d/b/a NORWEGIAN
   CRUISE LINE, a Bermuda Company; SEVEN
   SEAS CRUISES S. DE R.L., d/b/a REGENT
   SEVEN SEAS CRUISES, a Panama Limited
   Liability Company; OCEANIA CRUISES S.
   DE R.L., d/b/a OCEANIA CRUISES, a Panama
   Limited Liability Company;                              Case No. 1:21-cv-22492-KMW

   Plaintiffs,

   v.

   SCOTT A. RIVKEES, M.D., State Surgeon
   General and Head of the Florida Department of
   Health, in his official capacity;

   Defendant.


                 JOINT MOTION TO SUSPEND DEADLINES PENDING APPEAL

          The parties hereby respectfully submit this joint motion to suspend all deadlines and further

  proceedings in the case pending the outcome of Defendant’s appeal to the Court of Appeals for the

  Eleventh Circuit of the preliminary injunction entered by this Court. See Norwegian Cruise Line

  Holdings Ltd, et al v. State Surgeon General, No. 21-12729 (11th Cir. Aug. 11, 2021). At the

  same time, the parties agree and acknowledge that this Court’s preliminary injunction (Dkt. 43)

  shall remain in full force and effect throughout the requested suspension, unless and until it may

  be properly modified or lifted via a judicial order.

          “[T]he power to stay proceedings is incidental to the power inherent in every court to

  control the disposition of the causes on its docket with economy of time and effort for itself, for

  counsel, and for litigants.”    Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The “decision to

  grant a stay . . . is ‘generally left to the sound discretion of district courts.’”   Ryan v. Gonzales,

  568 U.S. 57, 74 (2013) (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). The parties



                                                     1
Case 1:21-cv-22492-KMW Document 49 Entered on FLSD Docket 08/20/2021 Page 2 of 4




  respectfully submit that a stay of all deadlines will serve the interests of party and judicial

  economy, as the Eleventh Circuit’s disposition of Defendant’s pending appeal may materially

  inform the Court’s analysis of the same claims pending before it. The parties respectfully request

  that any stay be entered without prejudice to either party filing a motion to lift the stay once the

  appeal concludes or for good cause, to the extent that intervening developments may arguably

  warrant further action by this Court. The parties propose to submit a joint status report within 30

  days after the Eleventh Circuit issues the mandate in Defendant’s appeal.




                                                   2
Case 1:21-cv-22492-KMW Document 49 Entered on FLSD Docket 08/20/2021 Page 3 of 4




  DATED:     August 20, 2021         Respectfully submitted,




  /s/ Joseph O. Masterman             /s/ John F. O’Sullivan
  Joseph O. Masterman                John F. O’Sullivan
  Florida Bar No. 1004179            Florida Bar No. 143154
  COOPER & KIRK, PLLC                Olga Vieira
  1523 New Hampshire Avenue, NW      Florida Bar No. 29783
  Washington, DC 20036               QUINN EMANUEL URQUHART & SULLIVAN, LLP
  (202) 220-9600                     2601 South Bayshore Drive, 15th Floor
  jmasterman@cooperkirk.com          Miami, FL 33133
                                     (305) 439-5008
  Charles J. Cooper*                 johnosullivan@quinnemanuel.com
  Peter A. Patterson*                olgavieira@quinnemanuel.com
  Nicholas A. Varone*
  William V. Bergstrom*              Derek L. Shaffer*
  COOPER & KIRK, PLLC                William A. Burck*
  1523 New Hampshire Avenue, NW      Jonathan G. Cooper*
  Washington, DC 20036               QUINN EMANUEL URQUHART & SULLIVAN, LLP
  (202) 220-9600                     1300 I Street NW, 9th Floor
  ccooper@cooperkirk.com             Washington, DC 20005
  ppatterson@cooperkirk.com          (202) 538-8000
  nvarone@cooperkirk.com             derekshaffer@quinnemanuel.com
  wbergstrom@cooperkirk.com          williamburck@quinnemanuel.com
                                     jonathancooper@quinnemanuel.com
  *Appearing pro hac vice
                                     *Appearing pro hac vice
  Raymond Frederick Treadwell
  Florida Bar No. 93834              Attorneys for Plaintiffs Norwegian Cruise Line Holdings
  EXECUTIVE OFFICE OF THE            Ltd., NCL (Bahamas) Ltd., Seven Seas Cruises S. de R.L.,
  GOVERNOR                           and Oceania Cruises S. de R.L.
  Office of the General Counsel
  400 South Monroe Street
  The Capitol
  Suite 209
  Tallahassee, FL 32399
  (850) 488-9810
  ray.treadwell@eog.myflorida.com

  Attorneys for Defendant Scott A.
  Rivkees, M.D.




                                              3
Case 1:21-cv-22492-KMW Document 49 Entered on FLSD Docket 08/20/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 20th day of August 2021, the foregoing document was

  electronically filed with the Clerk of Court using CM/ECF.      I also certify that the foregoing

  document is being served this day on all counsel of record in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel who are not authorized to receive Notice of Electronic Filing.



                                                      By: /s/ John F. O’Sullivan
                                                      John F. O’Sullivan
                                                      Fla. Bar No. 143154
                                                      johnosullivan@quinnemanuel.com




                                                 4
